Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on July 8, 2021.  Application No. 16/923,811, is a Continuation of U.S. Nonprovisional Application No. 16/307,375, filed December 5, 2018, (now issued U.S. Patent No. 10,752,655) which is a 371 of PCT/US2017/035987, filed June 5, 2017, and claims the benefit of U.S. Provisional Application No. 62/345,844, filed June 5, 2016.  In a preliminary amendment filed August 3, 2020, Applicant cancelled claims 3, 4, 12-16 and 20.  Claims 1, 2, 5-11, 17-19, and 21-28 are pending.  

Election/Restriction
Applicant’s elections without traverse of the invention of Group II and the following compounds species: 

    PNG
    media_image1.png
    493
    671
    media_image1.png
    Greyscale
,

in the reply filed on July 8, 2021, are acknowledged.
Claims 1, 2, 5-11, 17-19, and 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on July 8, 2021.
Please note that the nonelected invention (cross-linker claims) are not subject to rejoinder once allowable subject matter is found in the elected method claim.  Amending the method claim to incorporate the limitations of claim 1 from which it depends, and cancelling the nonelected claims is suggested.  
Claim 28 is examined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
28 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al., US2011/0070596 A1, in view of Apffel, US2008/0090298 A1.  Wood teaches a method for mapping protein-protein interactions of a protein complex (Wood et al., Abstract), the method comprising: contacting the cross-linker under conditions in which two or more reactive groups (Id., para. [0067]) in the multivalent cross-linker react with a reactive group in the protein complex to form a cross-linked protein complex (Id., para. [0014]); digesting the protein complex with an enzyme to form peptides and/or peptide fragments (Id., para. [0077] and [0096]); and using mass spectrometry to identify the protein and/or peptide fragments (Id., [0103]).  
The difference between the prior art and present invention is that Wood does not specifically teach differentially cleaving the first and second cleavage sites by two different mass spectrometric cleavage steps.  Nonetheless, Apffel teaches characterization of protein-protein interactions based on diagonal mass spectrometry in which cross-linkers are cleaved by different mass spectrometric techniques.  (See Apffel et al., para. [0014].)  Apffel teaches that crosslinks of the crosslinked protein are disrupted by gas phase fragmentation methods selected from Collisionally Induced Dissociation (CID), Electron Transfer Dissociation (ETD), etc.  Id.  Accordingly, all the elements of the present invention were know in the art at the time of the invention. 
It would have been obvious to the ordinary artisan at the time of the invention to apply the differentially cleaving mass spectrometric technique of Apffel to the bifunctional crosslinkers of Wood with a reasonable expectation of success.  Both element operate the same individually as they would together.  The combination of the known elements is achieved by the known method of reducing the number of cleavage steps.  See Wood et al., para. [0076].  The .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventors regard(s) as the invention.  The phrases "such as trypsin" and “such as 1, 2, 3, or 4,” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,752,655.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method claim of the ‘655 patent encompasses the same method as the present invention.  
Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625